Case 7:20-cv-00257-DC Document 33-10 Filed 12/31/20 Page 1 of 8




                       EXHIBIT
                          J
         Case 7:20-cv-00257-DC
Case 1:18-cv-01064-TSE-IDD      Document
                             Document    33-10
                                      114-2 FiledFiled 12/31/20
                                                  10/25/19      Page
                                                             Page 1 of 27 of 8
                                                                          PageID# 678
         Case 7:20-cv-00257-DC
Case 1:18-cv-01064-TSE-IDD      Document
                             Document    33-10
                                      114-2 FiledFiled 12/31/20
                                                  10/25/19      Page
                                                             Page 2 of 37 of 8
                                                                          PageID# 679
         Case 7:20-cv-00257-DC
Case 1:18-cv-01064-TSE-IDD      Document
                             Document    33-10
                                      114-2 FiledFiled 12/31/20
                                                  10/25/19      Page
                                                             Page 3 of 47 of 8
                                                                          PageID# 680
         Case 7:20-cv-00257-DC
Case 1:18-cv-01064-TSE-IDD      Document
                             Document    33-10
                                      114-2 FiledFiled 12/31/20
                                                  10/25/19      Page
                                                             Page 4 of 57 of 8
                                                                          PageID# 681
         Case 7:20-cv-00257-DC
Case 1:18-cv-01064-TSE-IDD      Document
                             Document    33-10
                                      114-2 FiledFiled 12/31/20
                                                  10/25/19      Page
                                                             Page 5 of 67 of 8
                                                                          PageID# 682
         Case 7:20-cv-00257-DC
Case 1:18-cv-01064-TSE-IDD      Document
                             Document    33-10
                                      114-2 FiledFiled 12/31/20
                                                  10/25/19      Page
                                                             Page 6 of 77 of 8
                                                                          PageID# 683
         Case 7:20-cv-00257-DC
Case 1:18-cv-01064-TSE-IDD      Document
                             Document    33-10
                                      114-2 FiledFiled 12/31/20
                                                  10/25/19      Page
                                                             Page 7 of 87 of 8
                                                                          PageID# 684
